



COURT OF APPEAL FOR ONTARIO

CITATION:
Jacques v. Hipel
Estate
, 2012
    ONCA 371

DATE: 20120531

DOCKET: C54429

Goudge, Simmons and Rouleau JJ.A.

IN THE MATTER OF the Estate of George Garfield Hipel, late of
    the City of Cambridge, in the Regional Municipality of Waterloo, deceased

AND IN THE MATTER OF the Estate of Norman Otto Hipel, late of
    the City of Cambridge in the Regional Municipality of Waterloo, deceased

AND IN THE MATTER OF the Estate of Olive Victoria Hipel, late
    of the City of Kitchener in the Regional Municipality of Waterloo, deceased

AND IN THE MATTER OF the Estate of Mabel Helen Hipel, late of
    the City of Cambridge in the Regional Municipality of Waterloo, deceased

BETWEEN

Norma Irene Jacques

Plaintiff (Appellant)

and

The Canada Trust Company,
    Executor and Trustee of the Estate of Norman Otto Hipel, deceased
, and
    the Estate of George Hipel, deceased

Defendants (Respondent)

Ian Hull and David M. Smith, for the appellant

Ross Earnshaw, for the respondent

Heard: May 30, 2012

On appeal from the judgment of Justice Parayeski of the Superior
    Court of Justice, dated September 7, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The appellant argues that the respondent, by not distributing on the
    death of the life tenant, engaged in fraudulent concealment and that the trial
    judge erred in not so finding.

[2]

We do not agree. Each case must turn on its own facts. The appellant
    quite properly acknowledges that the trial judge correctly found that
    unconscionable conduct by the respondent is essential if she is to succeed. The
    trial judge went on to find that on these facts the appellant had not
    established unconscionable conduct. There was ample evidence to support this
    finding, particularly that in 1978 the appellant knew of her entitlement and
    with reasonable efforts could have discovered what assets were included in the
    estate. Moreover there was no evidence of how or why the non distribution
    occurred or that the respondents conduct went beyond mere negligence.

[3]

There is no basis for the court to interfere with the finding that
    unconscionable conduct by the respondent had not been established and the
    appeal must be dismissed.

[4]

Costs to the respondent fixed at $8000 all inclusive.


